DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi) US 2012/0064947 in view of Libin et al. (hereinafter Libin) US 2012/0060098
In regard to claim 1, Yi disclose A computer-implemented method for creating and storing notes, ([0009] method of writing memo and storing memo) comprising: 
receiving, at a computing device having one or more processors, ([0049]) a user input from a user to begin execution of a first application, wherein the first application is a web browser application; ([0035][0059] Fig. 10A-10D,  [0098] user checking or viewing web page or video or text based on the user input) 
in response to receiving the user input, executing, at the computing device, the first application in a foreground of the computing device, wherein executing the first application includes displaying a user interface of the first application;  ([0035][0059] Fig. 10A-10E, [0098][0099] user checking or viewing an email, or web browser or video or text in response to the user input, the display screen displays the application window) wherein the first application is a web browser application; (Fig. 5-6, [0080]-[0081] etc. a web application displays web page) 
determining, at the computing device, if the user has associated, in a note storage application, a stored note with the first application based on the first application, a webpage being displayed by the web browser, and the user; ([0059][0060] Fig. 5-6, Fig. 10A-10E, [0080]-[0081][0098][0099][0103] if the user reselects and opens the display screen stored in a file, a memo that has been written with the relevant screen is displayed, such as Fig. 10A-10E, the web page displayed) and
when the user has associated the stored note with the first application in the note storage application: ([0059][0060]Fig. 10A-10E, [0098][0099][0103] if the user reselects and opens the display screen stored in a file, a memo that has been written with the relevant screen is displayed, such as Fig. 10A-10E)
executing, at the computing device, the note storage application in a background of the computing device, (Fig. 10B, 10E, [0098]-[0103]  the memo window can be removed from the screen, and will be redisplayed by touching the region, etc.  which is considered running at a background of the device) and
But Yi fail to explicitly disclose “modifying, at the computing device, the user interface of the first application to display a user interface element in the user interface, wherein: (i) the user interface element indicates a presence of the stored note associated with the first application (ii) the user interface element comprises a hyperlink displayed in the webpage or a selectable button displayed by the web browser, and (iii) selection of the user interface element by the user causes the stored note to be displayed.”
Libin discloses modifying, at the computing device, the user interface of the first application to display a user interface element in the user interface, (Fig. 1, [0020]-[0023] [0029]-[0031] button, etc. is displayed and changed by the web browser to indicate the stored note is available) (i) the user interface element indicates a presence of the stored note associated with the first application (ii) the user interface element comprises a hyperlink displayed in the webpage or a selectable button displayed by the web browser, and (iii) selection of the user interface element by the user causes the stored note to be displayed.  (Fig. 1, [0020]-[0023] [0029]-[0031] button 110 or 112, button displayed by the web browser identifying the stored note is available and selecting the button cause the note to be displayed)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Libin’s note indication and display into Yi’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Libin’s note displaying would help to provide more content display control method to Yi’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying of a stored note by selecting an icon would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 2, Yi and Libin disclose The computer-implemented method of claim 1, the rejection is incorporated herein.
Yi further disclose further comprising: receiving, at the computing device, a user selection of the user interface element; and in response to receiving the user selection: retrieving, at the computing device, the stored note, and displaying the stored note. (Fig. 10A-10E, [0098]-[0103] in response to the user selecting the memo, the memo displayed which is retrieved from the stored memo) 
In regard to claim 3, Yi and Libin disclose  The computer-implemented method of claim 2, the rejection is incorporated herein.
Yi further disclose wherein displaying the stored note comprises displaying the stored note in the user interface of the first application. (Fig. 10A-10E, [0098]-[0103] in response to the user selecting the memo, the memo displayed which is retrieved from the stored memo on the display screen of the opened application, such as email) 
In regard to claim 4, Yi and Libin disclose The computer-implemented method of claim 2, the rejection is incorporated herein.
Yi further disclose wherein displaying the stored note comprises displaying the stored note in an overlay in the user interface of the first application. (Fig. 10A-10E, [0098]-[0103] the memo displayed in an overlay on the display screen of the opened application, such as email)
In regard to claim 5,  Yi and Libin disclose  The computer-implemented method of claim 2, the rejection is incorporated herein.
Yi further disclose further comprising: receiving, at the computing device, one or more edits to the stored note from the user; and updating the stored note to include the one or more edits. ([0075] memo can be modified by the user and update to reflect the modified content)
In regard to claim 9,   Yi and Libin disclose   The computer-implemented method of claim 1, wherein the stored note is stored locally at the computing device. ([0111] memo can be stored locally at the device)
In regard to claim 10,  Yi and Libin disclose    The computer-implemented method of claim 1, wherein the stored note is stored remotely from the computing device. ([0111][0030][0045]  memo can be stored remotely, external terminal and a server)
In regard to claims 11-15, 19-20, claims 11-15, 19-20 are computing device claims corresponding to the method claims 1-5, 9-10 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-5, 9-10.
Claims 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi) US 2012/00649947 and Libin et al. (hereinafter Libin) US 2012/0060098 as applied to claim 1, further in view of Park US 2013/0212088
In regard to claim 21,   Yi and Libin disclose    The computer-implemented method of claim 1, the rejection is incorporated herein.
But Yi and Libin fail to explicitly disclose “wherein the note application is password protected such that determining if the user has associated, in the note storage application, the stored note with the first application based on the user comprises requesting the password.”
Park disclose wherein the note application is password protected such that determining if the user has associated, in the note storage application, the stored note with the first application based on the user comprises requesting the password. ([0076] [0077] displayed the stored memo on the screen after the user ID and password are inputted correctly when the related application is executed.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Park’s method of displaying stored memo into Libin and Yi’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Park’s displaying stored memo after the user identity is identified would help to provide more content display control method to Libin and Yi’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying stored memo after the user identity is identified would help to improve the security to access the content. 
In regard to claim 23, claim 23 is a computing device claims corresponding to the method claim 21 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 21.
Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi) US 2012/00649947 and Libin et al. (hereinafter Libin) US 2012/0060098 as applied to claim 1, further in view of McAlear US 2014/0304614
In regard to claim 22,   Yi and Libin disclose  The computer-implemented method of claim 1, the rejection is incorporated herein.
But Yi and Libin fail to explicitly disclose “wherein the note storage application comprises a web browser extension.”
McAlear disclose wherein the note storage application comprises a web browser extension. ([0067] plug-in may be provided for the web browser)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate McAlear’s web browser plug-in into Libin and Yi’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because McAlear’s web browser plug-in would help to provide more content display control method to Libin and Yi’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing plug-in for the web browser would help to improve handling internet content within computing environments. 
In regard to claim 22, claim 22 is a computing device claims corresponding to the method claim 22 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 22.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-15, 19-24 filed on 2/25/2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20150271128 A1	September 24, 2015 			Mantey et al.
NOVEL EMAIL MESSAGE SYSTEM AND METHOD
US 20170124039 A1	May 4, 2017					Hailpern et al.
DIGITAL NOTE CREATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143